DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 2, and 4-20 and the cancellation of claim 3 filed November 15, 2021.
Double Patenting
Claims 1, 2, and 4-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-6 of copending Application No. 16/414,190 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Objections
Claims 1, 7, 16, and 20 are objected to because of the following informalities:  
In regards to claim 1, lines 30 and 31, the phrase “its release state” should be changed to “the release state.”
In regards to claim 7, line 3, the phrase “an engagement surface” should be changed to “the engagement surface.”
In regards to claim 16, line 20, the phrase “its released state” should be changed to “the released state,” and in line 21, the phrase “its predefined drive direction” should be changed to “the predefined drive direction.”
In regards to claim 20, line 22, the phrase “its released state” should be changed to “the released state,” and in line 23, the phrase “its predefined drive direction” should be changed to “the predefined drive direction.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, the relationship between the “engagement surface” of the catch, as recited in claim 7, and the “engagement surface” of the catch, as recited in claim 6, is unclear from the claim language.  Based on the specification, it is assumed that the “engagement surface” of the catch of claim 7 is equivalent to the “engagement surface” of the claim of claim 6, and will be examined as such.  See claim objection above.
Allowable Subject Matter
Claims 1, 2, 4-6, 8-10, and 13-20 would be allowable if amended in accordance with the claim objections above, and the necessary steps taken to overcome the provisional statutory double patenting rejections of claims 1, 2, and 4-6 set forth above.
Claims 7, 11, and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Rueckert et al. (DE 19700887 A1) fails to disclose that during the release sequence, the catch is moved to an overtravel position while or before the pawl enters its release state, wherein the overtravel position is a position beyond the primary closed position. The examiner can find no motivation to modify the device of Rueckert et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 16 and 20, Rueckert et al. (DE 19700887 A1) fails to disclose that during the release sequence, when the pawl is in the released state, the drive element is back driven against the predefined drive direction or back driven in a direction opposite to the predefined drive direction.  In Rueckert et al., when the pawl is in the released state during the release sequence, the drive element 5, 6 (as a unit) is driven further in the predefined drive direction, not in a direction in opposition to the predefined drive direction (Paragraph 19 of the Computer Generated Translation).  The examiner can find no motivation to modify the device of Rueckert et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s amendments to claims 6 and 7, a new claim objection and a rejection of under 35 U.S.C. 112(b) are set forth above.
Based on applicant’s amendments to the claims, new claim objections and provisional statutory double patenting rejections have been set forth above.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 24, 2022